United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0694
Issued: August 19, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 24, 2016 appellant, filed a timely appeal from a February 8, 2016 decision
of the Office of Workers’ Compensation Programs (OWCP). The Board has duly considered the
matter and finds that the case is not in posture for a decision.
By decision dated February 8, 2016, OWCP denied appellant’s claim for compensation
(Form CA-7) for the period September 9 through October 28, 2015. It advised that appellant had
not responded to its December 28, 2015 letter requesting additional medical evidence supporting
the claim. The Board finds that, in denying appellant’s claim for compensation, OWCP failed to
consider evidence that had been submitted by appellant including an October 9, 2015 report from
Dr. Joneice Toney Morgan and physical therapy reports which were received on January 14,
2016 prior to the issuance of the February 8, 2016 decision. OWCP failed to evaluate this
evidence of record in its February 8, 2016 decision.
Because Board decisions are final with regard to the subject matter appealed,1 it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.2 As
1

20 C.F.R. § 501.6(d).

2

See William A. Couch, 41 ECAB 548, 553 (1990).

OWCP did not review any relevant evidence, the Board finds that this case is not in posture for
decision.3 On remand, OWCP shall review all evidence of record and, following any further
development of the medical evidence deemed necessary, it shall issue a de novo decision on
appellant’s claim.
IT IS HEREBY ORDERED THAT the February 8, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: August 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

See H.H., Docket No. 14-1985 (issued June 26, 2015).

2

